TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00669-CV



         Bruce D. Atherton & Associates, P.L.L.C., and Bruce D. Atherton, Appellants

                                                 v.

                                   William Cordes, Appellee


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
          NO. 2009V-227, HONORABLE DAN R. BECK, JUDGE PRESIDING



                            MEMORANDUM OPINION

               The parties have filed a joint motion to abate appeal pending approval of a settlement

agreement. We grant the motion and abate the appeal for ninety days, until May 5, 2011. On or

before that date, the parties are to report to this Court about the status of the underlying cause.

Should the trial court approve the parties’ settlement agreement, the parties are to promptly file a

motion to reinstate and dismiss the appeal.



                                                      ____________________________________

                                                      David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: February 4, 2011